     8:19-cv-00255-JMG-SMB Doc # 7 Filed: 07/08/19 Page 1 of 2 - Page ID # 27




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


KARMELL L. SANDERS, an individual,                            No. 8:19-cv-00255-JMG-SMB

                      Plaintiff,

         v.                                          UNOPPOSED MOTION FOR EXTENSION
                                                        OF TIME TO FILE ANSWER OR
TYSON PROCESSING SERVICES, INC., a                    OTHERWISE PLEAD IN RESPONSE TO
corporation, and RAMON ARAMBULA, JR.,                     PLAINTIFF’S COMPLAINT
individually and in his capacity as Human
Resources Manager for Tyson Processing
Services, Inc.,

                      Defendants.


         Defendants Tyson Processing Services, Inc. and Ramon Arambula, Jr., pursuant to Fed.

R. Civ. P. 6(b)(1)(A), hereby move the Court for an order granting an extension of time, until

August 14, 2019, to file an answer or otherwise plead in response to Plaintiff’s Complaint in the

above-captioned matter. In support of this Motion, Defendants state as follows:

         1.        On June 14, 2019, Plaintiff Karmell L. Sanders filed her Complaint for Damages

and Jury Demand. (Doc. 1).

         2.        On June 24, 2019, Defendant Tyson Processing Services, Inc. was served with the

Summons and a copy of the Complaint.

         3.        On June 29, 2019, Defendant Ramon Arambula, Jr. was served with the Summons

and a copy of the Complaint.

         4.        In accordance with Fed. R. Civ. P. 12(a)(1)(A)(i), the deadline by which

Defendant Tyson Processing Services, Inc. is required to file an answer or a motion under

Rule 12(b) or 12(e) in response to Plaintiff’s Complaint is July 15, 2019.




4824-1474-3963.1
     8:19-cv-00255-JMG-SMB Doc # 7 Filed: 07/08/19 Page 2 of 2 - Page ID # 28



         5.        In accordance with Fed. R. Civ. P. 12(a)(1)(A)(i), the deadline by which

Defendant Ramon Arambula, Jr. is required to file an answer or a motion under Rule 12(b) or

12(e) in response to Plaintiff’s Complaint is July 22, 2019.

         6.        Defendants have recently retained counsel to defend it in this lawsuit. Due to the

conflicting schedules and leaves of absence of those involved in this case, in addition to the

Fourth of July holiday, counsel for Defendants requires additional time to gather facts and

information necessary to file an answer or a motion under Rule 12(b) or 12(e).

         7.        In light of the foregoing, Defendants respectfully request an extension of time,

until August 14, 2019, to file an answer or otherwise plead in response to Plaintiff’s Complaint.

         8.        Counsel for Plaintiff does not object to the relief sought in this Motion.

         WHEREFORE, Defendants Tyson Processing Services, Inc. and Ramon Arambula, Jr.

respectfully request this Court grant an extension of time, until August 14, 2019, to file an

answer or otherwise plead in response to Plaintiffs’ Complaint.

         Dated this 8th day of July, 2019.


                                                      TYSON PROCESSING SERVICES, INC. and
                                                      RAMON ARAMBULA, JR., Defendants


                                                      By s/ Marcia A. Washkuhn
                                                         Marcia A. Washkuhn #21022
                                                         Meaghan M. Gandy, #25486
                                                         KUTAK ROCK LLP
                                                         The Omaha Building
                                                         1650 Farnam Street
                                                         Omaha, NE 68102
                                                         (402) 346 6000
                                                         (402) 346 1148
                                                         marcia.washkuhn@kutakrock.com
                                                         meaghan.gandy@kutakrock.com




                                                 2
4824-1474-3963.1
